Appeal from a judgment of the County Court of Essex County (Garvey, J.), rendered March 20, 1989, upon a verdict convicting defendant of the crimes of attempted rape in the first degree and assault in the third degree.
When this case was originally before us, we withheld decision and remitted the matter to County Court for a hearing and determination of defendant’s motion to dismiss the indictment on statutory speedy trial grounds (162 AD2d 767). After conducting a hearing, County Court determined that defendant’s statutory speedy trial rights had been violated. Upon reviewing the record now before us, we agree with County Court and find that the People have failed to meet their burden of showing that certain time periods should be excluded (see, People v Santos, 68 NY2d 859, 861). Accordingly, the judgment of conviction should be reversed and the indictment dismissed.
*835Judgment reversed, on the law, and indictment dismissed. Mahoney, P. J., Kane, Casey, Levine and Mercure, JJ., concur.